UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-53510 ARISTA POWER, INC. (Exact name of Registrant as specified in its charter) New York 16-1610794 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1999 Mount Read Blvd Rochester, New York (Address of principal executive offices) (Zip Code) (585) 243-4040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has been required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of November 4, 2013, the Registrant had outstanding 17,993,694 shares of common stock, $0.0002 par value. ARISTA POWER INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Unaudited Condensed Balance Sheets as ofSeptember 30, 2013 and December 31, 2012 1 Unaudited Condensed Statements of Operations for the Three Months and Nine Months Ended September 30, 2013 and 2012 2 Unaudited Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 3 Unaudited Statement of Stockholders' Equity throughSeptember 30, 2013 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosure about Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Exhibits PART I – FINANCIAL INFORMATION Item1. Financial Statements and Notes ARISTA POWER,INC. Condensed Balance Sheets (Unaudited) September 30, December 31, ASSETS Current assets Cash $ Accounts Receivable (less allowance for doubtful accounts of $0 at September 30, 2013 and $25,200 at December 31, 2012) Prepaid expenses and other current assets Inventory Deferred debt discount Total current assets Other assets 0 Intangible assets, net Property and equipment, net Total assets $ $ Current liabilities Accounts payable $ $ Borrowings under line of credit, net of debt discount Customer deposits Accrued payroll Deferred revenue Accrued warranty costs Accrued loss contract 0 Accrued liabilities Current portion of long term debt Derivative liability 0 Total current liabilities Long term liabilities Long term debt Derivative liability – long term 0 Total long term liabilities Total liabilities Stockholders' (deficit)/equity Preferred stock, 5,000,000 shares authorized, $0.0001 par value; none issued or outstanding at September 30, 2013 or December 31, 2012 0 0 Common stock, 500,000,000 shares authorized, $0.002 par value;17,993,694and 12,406,633 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Deficit accumulated ) (23,761,751 ) Total stockholders' (deficit)/equity ) Total liabilities and stockholders'(deficit)/ equity $ $ The accompanying notes are an integral part of the financial statements. 1 ARISTA POWER, INC. Condensed Statements of Operations (Unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended September 30, September 30, September 30, September 30, Sales $ 1,327,750 Cost of Goods Sold 1,729,493 Gross Margin/(Loss) Operating Expenses/(Income): Research and development expenses $ 406,049 Selling, general and administrative expenses 1,989,915 Total expenses 2,395,964 Loss from operations ) Non-operating revenue/(expense) Interest expense ) Unrealized gain on change in fair value of derivative liabilities 0 0 Net loss before income taxes ) Income tax credits 0 0 158,895 Net loss $ ) Net loss per common share - basic and diluted $ ) Weighted average number of common shares outstanding - basic and diluted 12,174,029 The accompanying notes are an integral part of the financial statements. 2 ARISTA POWER,INC. Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Nine Months Ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation expense Stock-based compensation Issuance of warrants, non-cash 0 Issuance of warrants with private placement 0 Stock issued for rent and services Amortization of debt discount Impairment of intangible assets and fixed assets Change in fair value of derivative liability ) 0 Establishment of loss contract reserves 0 Increase in inventory lower of cost or market reserve 0 Changes in operating assets and liabilities: Decrease/(increase)in trade accounts receivable (153,316 ) (Increase) in prepaid expense and other current assets (92,351 ) (32,413 ) Decrease in inventory Increase/in customer deposits (Decrease)/increase in deferred revenue ) 0 Increase in accrued warranty costs 0 (Decrease)/increase in trade accounts payable and accrued liabilities ) Net cash used in operating activities (1,024,065 ) (1,379,116 ) Investing Activities Acquisition of fixed assets 0 (22,778 ) Net cash used in investing activities 0 (22,778 ) Financing activities Borrowings on line of credit net of debt discount Proceeds from issuance of common stock, net placement costs Payments on long term debt (8,705 ) ) Net cash provided by financing activities Net decrease in cash (315,599 ) Cash – beginning of period Cash – end of period $ $ Supplemental Information: Income tax credits received, net of tax payments $ $ Interest paid $ $ Non-cashinvesting and financing activities: Stock issued for accrued expenses $ $
